Citation Nr: 1125810	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-14 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to April 1957 and from July 1958 to July 1966, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for melanoma of the back.

The Veteran testified before the undersigned at an October 2007 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In November 2008, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. 38 C.F.R. § 3.311(a) (2010).  

In cases in which it is contended that exposure to ionization radiation occurred from sources other than participation in an atmospheric nuclear weapons test or occupation of Hiroshima or Nagasaki, all records pertaining to a veteran's radiation exposure in service will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia (except chronic lymphatic (lymphocytic) leukemia), thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2). 

When it is determined that a veteran was exposed to ionizing radiation, the veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified before its adjudication, the claim will be referred to the Under Secretary for Benefits (Under Secretary) for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).  

If after review the Under Secretary is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from exposure to radiation in service, the Under Secretary shall so inform the RO of jurisdiction in writing.  The Under Secretary shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in this section.  If the Under Secretary determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).  

In his April 2006 substantive appeal (VA Form 9) and during the October 2007 hearing, the Veteran reported that he had a scar on his back from a surgical removal of skin cancer and that he experienced itching of the scar and left arm weakness.  He contended that such symptoms were associated with the residuals of the surgical procedure.  Thus, there is competent evidence of a current skin disability.

Service treatment records reflect that the Veteran was treated for various skin problems in service.  He was treated for athlete's foot in August 1960, lumps on his chest, back, and neck in July 1961 (diagnosed as sebaceous cysts), a fungal rash in September 1961, and a heat rash on the abdomen and genitals in August 1965.

Also, the Veteran has reported that he observed a small lump on his back approximately 3 to 4 months prior to his discharge from service.  Due to worsening of the lump, he sought medical treatment approximately 1 year following service.  He was diagnosed as having skin cancer at that time and the cancer was surgically removed.  In his April 2006 substantive appeal, he reported that he had experienced a psychological impact due to disfigurement caused by the cancer for the previous 40 years.

Treatment records from Presbyterian Healthcare dated in June and July 1989 confirm that a melanoma of the left scapula area was excised in 1967.  He also had lipomas of the right upper arm excised in July 1989.

The Veteran contends that his skin cancer was due to either in-service sun exposure or exposure to ionizing radiation.  Specifically, he has reported that he spent extended periods of time working outside with aircraft on the flight line.  During those times, he often did not wear a shirt and experienced significant sun exposure.  Also, he has reported that he was exposed to ionizing radiation because he was responsible for inserting the uranium core in nuclear weapons.

Service personnel records and the Veteran's DD 214s indicate that his military occupational specialties were a weapons mechanic and an aircraft artilleryman.  He  received training related to nuclear weapons, was trained as a weapons maintenance supervisor, served as part of a special weapons load crew, and was assigned to a weapons mechanic with munitions load team.

A September 2010 memorandum from the Department of the Air Force reveals that the Air Force Safety Center reviewed the Veteran's service personnel records from the National Personnel Records Center and determined that there was the potential for exposure to ionizing radiation due to his duties as a weapons mechanic.  Based on that potential, an estimated maximum total effective dose equivalent (sum of external and internal dose) of 1.3 rem was provided.

Furthermore, as the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2010).  

In sum, there is competent evidence of a current skin disability, in-service skin problems, in-service sun exposure and exposure to ionizing radiation and herbicides, and evidence as to continuity of symptomatology indicating that the Veteran's current skin symptoms may be related to service.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current skin disability is triggered.  Such an examination is needed to determine whether the Veteran has a current skin disability and to obtain a medical opinion as to the etiology of any such
disability.

Also, if there is evidence of a current skin disability which is included among the list of radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), further development pursuant to 38 C.F.R. § 3.11 should be undertaken.  Specifically, all records pertaining to the Veteran's in-service radiation exposure should be forwarded to the Under Secretary for Health for preparation of a dose estimate.  The case should then be forwarded to the Under Secretary for Benefits for a medical opinion as to the etiology of the current skin disability.

The Board notes that a radiation dose estimate of 1.3 rem was provided in the September 2010 memorandum from the Department of the Air Force.  However, there is no evidence that any independent dose estimate was provided by the Under Secretary for Health as required by 38 C.F.R. § 3.311(a)(2)(iii).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any current skin disability had its onset in service or in the year immediately following service, is related to in-service sun exposure or exposure to ionizing radiation or herbicides, is related to any of the Veteran's skin problems in service, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before the necessary opinion could be rendered.  

The examiner is advised that the Veteran is competent to report in-service skin problems, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

2.  If, and only if, there is evidence of a current skin disability which is included among the list of radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), the agency of original jurisdiction (AOJ) should forward the Veteran's claims file to the VA Under Secretary for Health to obtain an independent dose estimate of the Veteran's radiation exposure in service.  

The Under Secretary should provide an explanation of the records considered in providing the independent dose estimate.  If it is not possible to provide an independent dose estimate, the Under Secretary should provide an explanation as to why this is so.

3.  After any independent dose estimate has been provided by the Under Secretary for Health, the case should be forwarded to the VA Under Secretary for Benefits to obtain an independent opinion as to the relationship of any current skin disability to in-service radiation exposure.

The opinion provider should opine as to whether it is as least as likely as not (50 percent probability or more) that any current skin disability was caused by in-service radiation exposure.

The opinion provider must provide a rationale for each opinion.  If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The opinion provider is advised that the Veteran is competent to report in-service skin problems, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she should provide a reason for doing so.

4.  The AOJ should review the examination report/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


